Citation Nr: 1820983	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for peripheral sensory neuropathy.


REPRESENTATION

Veteran represented by:	 Kent Eiler, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran and his wife testified before the undersigned Veterans Law Judge in September 2016 via videoconference.  A transcript of the testimony was made part of the record.

The issue of entitlement to service connection for peripheral sensory neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's multiple sclerosis had chronic manifestations during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for multiple sclerosis are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(b) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1131; 38 C.F.R. §  3.303.  Service connection may be granted for a disability first  diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §  3.303(d).

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including multiple sclerosis, to a compensable degree within an applicable presumptive period (within seven years for multiple sclerosis), from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the fact of chronicity in service in not adequately supported, evidence of continuity of symptomatology may be applied.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for multiple sclerosis is warranted.

Initially, the clinical evidence of record demonstrates that the Veteran is currently diagnosed with multiple sclerosis.  See May 2014 letter from A.P., M.D.  

At his hearing, the Veteran testified that he experienced symptoms in service including numbness in the left side of his body and that he suffered a fall and injured his foot as result of losing feeling in legs.  The Veteran's wife provided copies of letter he sent to her while he was on active duty that corroborated these reports.  The record reflects that, on several occasions, the Veteran has reported these same symptoms occurring during active duty.  

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report these symptoms, and his wife is competent to testify as to what he told her.  In addition, the letters are part of the record.  

Based on the Veteran's consistency in his reports, his wife's testimony, and the letters reflecting his relating these symptoms to this wife during service, the Board finds that his statements regarding his in-service symptoms are credible.  

Therefore, the issue in this case is whether competent medical evidence provides a link between his in-service symptoms and his currently diagnosed multiple sclerosis.  

The Board notes that the record includes a June 2014 VA opinion, showing that the VA examiner concluded that the Veteran's optic neuritis, which he developed in 1986, was the most likely initial manifestation of his subsequent multiple sclerosis diagnosis in 1997.  However, as this examiner did not provide a rationale for this opinion, and did not adequately address the Veteran's reports of in-service symptoms, this opinion carries no probative value in this instance.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).  

In the May 2014 letter, the Veteran's private physician,. A.P., M.D., noted that he had reviewed the letters written by the Veteran to his wife while on active duty, and that these letters reflected signs and symptoms associated with multiple sclerosis, including numbness and tingling of the left side of his body.  The examiner opined that, based on his clinical expertise, it was evident that the Veteran had suffered with the disease as early as 1967.  The Board finds that this medical opinion should be accorded significant probative weight as it is based on a factual premise that is supported by the record, on an extensive review of the Veteran's medical records.  In addition, A.P., M.D. was the chief of neurology to Richmond University Medical Center in New York as well as the medical director and founder of the Multiple Sclerosis Center of Staten Island.  As such, he had a high level of expertise diagnosing and treating multiple sclerosis.

Therefore, after resolving all benefit of reasonable doubt in favor of the Veteran, the Board finds the evidence for and against the Veteran's claim is at least in equipoise.  For these reasons, the Board finds that the record supports a finding that the Veteran's multiple sclerosis is related to his military service and that entitlement to service connection for multiple sclerosis is warranted.  38 U.S.C. § 5107(b).  

ORDER

Service connection for multiple sclerosis is granted.


REMAND

The Veteran has contended that his peripheral sensory neuropathy is related to exposure to herbicides or exposure to chemicals while serving undergoing Nuclear, Biological, and Chemical warfare training.  The Veteran reported that he was exposed to blister gas during this training.  

The Board notes that the Veteran's service personnel records are not part of the record and should be obtained on remand.

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  This list includes early onset peripheral neuropathy, which must have become manifest to a compensable degree within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6)(ii).

The record is unclear as to whether the Veteran's current condition qualifies as early onset peripheral neuropathy as contemplated under the regulation.  A medical opinion is needed to make this determination.  

In addition, the Board notes that where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the record of evidence includes an August 2009 VA examination report reflecting the diagnosis of peripheral sensory neuropathy and the examiner's opinion that it may be related to exposure to Agent Orange or poison gas while in service.  

The VA examiner did not provide a rationale for this opinion, and his conclusion that the Veteran's peripheral sensory neuropathy may be associated with in-service exposure is too equivocal to support a grant of entitlement to service connection.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether service connection for his peripheral sensory neuropathy is entitled to service connection on a presumptive or direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records to include any evidence of participation in Nuclear, Biological, and Chemical warfare training and exposure to "blister gas" while in service.

2.  Schedule the Veteran for a VA examination to determine the etiology of peripheral sensory neuropathy.  All indicated tests and studies should be conducted.

The examiner should determine whether the Veteran's peripheral neuropathy meets the criteria for early onset peripheral neuropathy, which must have become manifest to a compensable degree within one year after a Veteran's last in-service exposure to herbicides.

In addition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral sensory neuropathy was caused by or is etiologically related to any incident of active duty, to include exposure to herbicides or any other chemicals he was exposed to during service, to include any participation in Nuclear, Biological, and Chemical warfare training, if shown by the Veteran's service records.  The Veteran reported that he was exposed to blister gas during this training.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


